

117 S375 IS: Puerto Rico Recovery Accuracy in Disclosures Act of 2021
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 375IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mr. Menendez (for himself, Ms. Hirono, Mr. Blumenthal, Mr. Rubio, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo impose requirements on the payment of compensation to professional persons employed in voluntary cases commenced under title III of the Puerto Rico Oversight Management and Economic Stability Act (commonly known as PROMESA).1.Short titleThis Act may be cited as the Puerto Rico Recovery Accuracy in Disclosures Act of 2021 or PRRADA.2.Disclosure by professional persons seeking approval of compensation under section 316 or 317 of PROMESA(a)Required disclosure(1)In generalIn a voluntary case commenced under section 304 of PROMESA (48 U.S.C. 2164), no attorney, accountant, appraiser, auctioneer, agent, consultant, or other professional person may be compensated under section 316 or 317 of that Act (48 U.S.C. 2176, 2177) unless prior to making a request for compensation, the professional person has submitted a verified statement conforming to the disclosure requirements of rule 2014(a) of the Federal Rules of Bankruptcy Procedure setting forth the connection of the professional person with—(A)the debtor;(B)any creditor;(C)any other party in interest, including any attorney or accountant;(D)the Financial Oversight and Management Board established in accordance with section 101 of PROMESA (48 U.S.C. 2121); and(E)any person employed by the Oversight Board described in subparagraph (D).(2)Other requirementsA professional person that submits a statement under paragraph (1) shall—(A)supplement the statement with any additional relevant information that becomes known to the person; and(B)file annually a notice confirming the accuracy of the statement.(b)Review(1)In generalThe United States Trustee shall review each verified statement submitted pursuant to subsection (a) and may file with the court comments on such verified statements before the professionals filing such statements seek compensation under section 316 or 317 of PROMESA (48 U.S.C. 2176, 2177).(2)ObjectionThe United States Trustee may object to compensation applications filed under section 316 or 317 of PROMESA (48 U.S.C. 2176, 2177) that fail to satisfy the requirements of subsection (e).(3)Right to be heardEach person described in section 1109 of title 11, United States Code, may appear and be heard on any issue in a case under this section.(c)JurisdictionThe district courts of the United States shall have jurisdiction of all cases under this section.(d)Retroactivity(1)In generalIf a court has entered an order approving compensation under a case commenced under section 304 of PROMESA (48 U.S.C. 2164), each professional person subject to the order shall file a verified statement in accordance with subsection (a) not later than 60 days after the date of enactment of this Act.(2)No delayA court may not delay any proceeding in connection with a case commenced under section 304 of PROMESA (48 U.S.C. 2164) pending the filing of a verified statement under paragraph (1).(e)Limitation on compensation(1)In generalIn a voluntary case commenced under section 304 of PROMESA (48 U.S.C. 2164), in connection with the review and approval of professional compensation under section 316 or 317 of PROMESA (48 U.S.C. 2176, 2177), the court may deny allowance of compensation for services and reimbursement of expenses, accruing after the date of the enactment of this Act of a professional person if the professional person—(A)has failed to file statements of connections required by subsection (a) or has filed inadequate statements of connections;(B)except as provided in paragraph (3), is on or after the date of enactment of this Act not a disinterested person, as defined in section 101 of title 11, United States Code; or(C)except as provided in paragraph (3), represents, or holds an interest adverse to, the interest of the estate with respect to the matter on which such professional person is employed.(2)ConsiderationsIn making a determination under paragraph (1), the court may take into consideration whether the services and expenses are in the best interests of creditors and the estate.(3)Committee professional standardsAn attorney or accountant described in section 1103(b) of title 11, United States Code, shall be deemed to have violated paragraph (1) if the attorney or accountant violates section 1103(b) of title 11, United States Code.